Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Amendment filed on 31 August 2022 has been entered in full.  Claims 1, 6-7 and 11-12 have been amended, claims 2 and 5 have been cancelled, and claim 11 remains withdrawn as directed to a non-elected invention. Therefore, claims 1, 3-4 and 6-15 are pending, and claims 1, 3-4, 6-10 and 12-16 are the subject of this Office Action.

Withdrawn Objections and/or Rejections
The rejection of claims 1-10 and 12-15 under 35 U.S.C. 112(b) as set forth at pg. 3 of the previous Office Action (mailed 02 June 2022) is withdrawn in view of Applicant’s amendment of claims 1, 6-7 and 12, and cancellation of claims 2 and 5 (filed 31 August 2022).
4.	The rejection of claims 2 and 5 under 35 U.S.C. 112, 4th paragraph as set forth at pg. 4 of the previous Office Action (mailed 02 June 2022) is moot in view of Applicant’s cancellation of said claims (filed 12 August 2022).
5.	The rejection of claims 2 and 5 under 35 U.S.C. 112(a) (Written Description) as set forth at pp. 4-8 of the previous Office Action (mailed 02 June 2022) is moot in view of Applicant’s cancellation of said claims (filed 12 August 2022).
6.	The rejection of claims 1-2, 4-5 under 35 U.S.C. 102(a)(1) and 102(a)(2) as set forth at pp. 13-14 of the previous Office Action (mailed 02 June 2022) is withdrawn in view of Applicant’s amendment of claim 1 and cancellation of claims 2 and 5 (filed 31 August 2022).

New and/or Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1, 3-4, 6-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
9.	Claims 1, 6-7 and 12 are rejected as being indefinite for reciting the phrase “an amino acid sequence corresponding to SEQ ID NO:4”.  Since the ordinary definition of “corresponding” includes “similar to” or “comparable to”, and the Specification does not define the term, it is not clear if the claim limitation refers to a protein consisting of the amino acid sequence of SEQ ID NO:4, or a protein consisting of an amino acid sequence similar to SEQ ID NO:4, (and to what degree, structurally and/or functionally). Therefore, the metes and bounds of the claims cannot be determined. 
10.	Claims 3-4, 8-10 and 13-15 are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 1-6 and 10-14 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
13.	The claims are drawn broadly to a vaccine composition for treating or preventing cancer expressing vasohibin-2 (VASH2), comprising either or both of: (1) a peptide consisting of an amino acid sequence corresponding to SEQ ID NO: 4; and (2) a peptide consisting of an amino acid sequence corresponding to SEQ ID NO: 4(See 112b) rejection supra) conjugated with a carrier protein. The claims also recite a method of treatment utilizing the same. Thus, the claims have been broadly interpreted by the Examiner as reading upon an extremely large genus of peptides and peptide conjugates that are defined only by a partial structure.
14.	The specification discloses particular peptide conjugate that comprises a vasohibin peptide consisting of the amino acid sequence SEQ ID NO:4 fused to carrier protein. Specifically, the Specification discloses an MTG vaccine, comprising the amino acid sequence of SEQ ID NO:4 fused to KLK, that inhibits tumor growth and metastasis in cancers expressing VASH2 (See Examples 2-7). However, the specification does not provide sufficient written description as to the structural features of the claimed genus of vaccine peptides or peptide conjugates having amino acid variations within SEQ ID NO:4 (See 112b rejection supra).
15.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)(Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.).
16.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
17.	In the instant case, the distinguishing characteristics of the claimed genus are not described.  The only adequately described species are the conjugates consisting of the amino acid sequence of SEQ ID NO:4, and the description of one species of peptide conjugate is not adequate written description of an entire genus of functionally similar conjugates encompassed by the claims.
18.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
19.	With the exception of the conjugate referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed conjugates, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
20.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
21.	Therefore, only a vaccine composition comprising a peptide consisting of the amino acid sequence SEQ ID NO:4 fused to a carrier protein, but not the full breadth of the claims, meet the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112 (Scope of Enablement)

22.	Claim 6 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating or delaying the onset of VASH2-expressing cancers in a patient in need thereof, does not reasonably provide enablement for methods of preventing a VASH2-expressing cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
23.	Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims. See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988).

24.	In the instant case, the claims are broadly drawn to methods of treating or preventing cancer expressing VASH2. Thus, the claims encompass complex and unpredictable subject matter, involving the effects of complex biological molecules on diseased physiological states. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001). See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert, denied, 502 U.S. 856 (1991).

25.	The specification provides detailed guidance regarding the effects of the MTG vaccine, a peptide conjugate comprising the amino acid sequence of SEQ ID NO:4 fused to KLK, that inhibits tumor growth and metastasis in cancers expressing VASH2 (See Examples 2-7). However, the data presented in the Specification does not rise to the level of prevention.  The term “prevent” is interpreted as meaning that an activity will not occur, i.e. cancer will not occur.  Moreover, the art clearly recognizes that there are several factors that are involved in the development of cancer, many of which are not known.  Therefore, while administration of the claimed MTG vaccine would be expected to treat cancers characterized by the expression of VASH2, one skilled in the art would not predict that it would prevent the occurrence of said cancer.  There are no working examples provided in the instant application which demonstrate that administration of the recited fusion proteins prevent or reduce the occurrence of cancer in a subject.

Response to Arguments
26.	Applicant argues at of the response (filed 31 August 2022) that the specification defines “prevention” of a disease to include “delaying of the onset of the disease”. Applicant points to Example 2 at paragraphs 0074-0075 which describes that the administration of the MTG vaccine inhibits tumorigenesis after the introduction of tumor cells in healthy mice.
Applicant's arguments have been fully considered but they are not persuasive for the following reasons. While the Examiner agrees that the Specification is enabling for methods of treating or delaying the onset of VASH2-expressing cancers in a patient in need thereof, does not reasonably provide enablement for methods of preventing a VASH2-expressing cancer. While the definition of “prevention” provided in the Specification includes “delaying of the onset of the disease”, it also includes “prevention of the onset of the disease” (See pg. 23, paragraph 00420). While the specification provides detailed guidance regarding the effects of the MTG vaccine, that inhibits tumor growth and delaying the onset of cancers expressing VASH2 (See Examples 2-7), the data presented in the Specification does not rise to the level of “prevention of the onset of the disease”.

Claim Rejections - 35 USC § 101
28.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 12 remains rejected under 35 U.S.C. 101 because the claimed invention is directed to a nature-based product without significantly more. The claim(s) recite(s) a peptide comprising an amino acid sequence represented by SEQ ID NO:4. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the peptide of SEQ ID NO:4 is a nature-based product.
29.	Applicant’s attention is directed to the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e. Guidance) available at URL:
https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.
30.	The guidance addresses the impact of Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S._, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013) (Myriad) on the Supreme Court’s long-standing “rule against patents on naturally occurring things”, as expressed in its earlier precedent including Diamond v. Chakrabarty, 447 U.S. 303 (1980) (Chakrabarty), and Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. _, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012) {Mayo). See Myriad, 133 S. Ct. at 2116. Myriad relied on Chakrabarty as “central” to the eligibility inquiry, and re-affirmed the Office’s reliance on Chakrabartys criterion for eligibility of natural products (i.e., whether the claimed product is a non-naturally occurring product of human ingenuity that is markedly different from naturally occurring products). Id. at 2116-17. Myriad also clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman’s art”). Thus, while the holding in Myriad was limited to nucleic acids, Myriad is a reminder that claims reciting or involving natural products should be examined for a marked difference under Chakrabarty.
31.	In Mayo Collaborative Services v. Prometheus Laboratories, Inc. (Mayo) 101 USPQ2d 1961,1965-1966 (SC 2012) it was stated:
“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972). And monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it. (Emphasis added)

Still, as the Court has also made clear, to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words “apply it.”
Our conclusion rests upon an examination of the particular claims before us in light of the Court’s precedents. Those cases warn us against interpreting patent statutes in ways that make patent eligibility “depend simply on the draftsman’s art” without reference to the “principles underlying the prohibition against patents for [natural laws].” Flook, supra, at 593. They warn us against upholding patents that claim processes that too broadly preempt the use of a natural law. Morse, supra, at 112-120; Benson, supra, at 71-72. And they insist that a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an “inventive concept,” sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself. Flook, supra, at 594; see also Bilski, supra, at_(slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post solution activity’” (quoting Diehr, supra, at 191-192)). (Emphasis added)

We find that the process claims at issue here do not satisfy these conditions, in particular, the steps in the claimed processes (apart from the natural laws themselves) involve well-understood, routine, conventional activity previously engaged in by researchers in the field. At the same time, upholding the patents would risk disproportionately tying up the use of the underlying natural laws, inhibiting their use in the making of further discoveries. (Emphasis added)

32.	Regarding Step 1 of the Guidance, the claim is directed to the statutory category of a product.
33.	Regarding Step 2A, prong one, the claims are directed to and recite the judicial exception of a nature-based product. The instant claims are directed to compositions of matter consisting of a fragment of a polypeptide having a specified amino acid sequence. The claimed fragment is a fragment of a naturally occurring protein, human vasohibin 2 (VASH2), therefore, it is considered a nature-based product, which is a judicial exception.
34.	Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application. The VASH2 fragment of SEQ ID NO:4 is not markedly different in structure from the naturally occurring VASH2 product in nature (SEQ ID NO:1) as the fragment has the exact same sequence as it appears in the full-length naturally occurring product.
35.	Regarding Step 2B, the next question is whether the remaining elements/steps -i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. Here, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible.
Under the holding of Myriad, the claimed peptide thereof is not eligible because it is not different enough from what exists in nature to avoid improperly tying up the future use and study of the individual components of the formulations. Accordingly, the claim is directed to a judicial exception. Because the claims do not include any additional features that could add significantly more to the exception, the claims do not qualify as eligible subject matter.
36.	For the reasons set forth above, when the claim is considered as a whole, the claim is not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.

Response to Arguments
37.	Applicant argues at pg. 9 of the response (filed 31 August 2022) that the amended claim 12 to be limited to a peptide consisting of an amino acid corresponding to SEQ ID NO:4. Applicant argues that while SEQ ID NO:4 is a fragment of a naturally occurring protein, the peptide defined in claim 12 contains only 10 amino acid residues, and is therefore significantly different from the naturally-occurring VASH2 protein as well as they naturally occurring VASH2 splice variants.
38.	Applicant's arguments have been fully considered but they are not persuasive for the following reasons. While the claimed fragment is shorter that the full-length, naturally-occurring protein, the fragment itself is not “markedly different” in structure from the naturally-occurring VASH2 product in nature (SEQ ID NO:1) as the fragment has the exact same sequence as it appears in the full-length naturally occurring product.


Summary
39.	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        



/J.L/Examiner, Art Unit 1647                                                                                                                                                                                                        December 2, 2022